internal_revenue_service number release date index number ---------------------------- --------------------------------- -------------------------------------------------------- ------------------------------------------ ------------------------------------- department of the treasury washington dc person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b01 plr-151652-09 date date legend fund --------------------------------------------------- ---------------------------------- fund --------------------------------------------------- ------------------------------------------------- fund --------------------------------------------------- ---------------------------------------------------- ----------------------------------------- --------------------- ---------------------------------------------------- trust state advisor dear -------------- this responds to your request for a ruling dated date and supplemental correspondence dated date and date submitted on behalf of fund fund and fund each a fund collectively funds funds request a ruling that income from certain derivative instruments will be qualifying_income under sec_851 of the internal_revenue_code_of_1986 as amended the code trust is a state business_trust registered as an open-end management investment_company under the investment_company act of u s c 80a-1 et facts plr-151652-09 seq as amended the act trust is a series company under rule 18f-2 of the act and funds presently are its only outstanding series or funds funds represent that they are investment companies registered under the act are classified as corporations for u s federal_income_tax purposes and are operated in a manner intended to qualify them as regulated_investment_companies rics under subchapter_m of the code funds are advised by advisor funds invest in equity securities of domestic or international companies funds intend to enter into swaps on securities or securities indices both to manage price risk with respect to the equity securities in their portfolios and as an alternative investment to direct ownership of the underlying securities funds also plan to enter into certain derivative financial transactions to manage on a portfolio-wide basis the effects of inflation on the values of securities within their portfolios these derivatives include interest rate swaps constant maturity swaps and consumer_price_index swaps collectively referred to herein as the swaps in an interest_rate_swap a fund will enter into an agreement with a counterparty to exchange periodic_payments based on an agreed-upon periodic interest rate multiplied by a notional_principal_amount for example in a plain vanilla interest_rate_swap a fund may make periodic_payments based on a floating rate and may receive payments based on a fixed rate or vice versa in a constant maturity swap cms a fund makes periodic_payments based on a short-term floating interest rate in exchange for payments based on a constant maturity rate eg a five year interest rate a cms swap permits a fund to execute a trade which references the actual interest rate in a certain number of years a consumer_price_index swap references the consumer_price_index cpi which is a measure for estimating inflation by referencing changes in the price levels of a standard basket of goods because inflation equates to a diminished value of a currency a cpi swap may be entered into in order to manage the effect of inflation upon the value of the portfolio law and analysis sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources prior to the enactment of the tax_reform_act_of_1986 the act sec_851 identified qualifying_income as dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities sec_851 did not contain its own definition of the term securities but sec_851 provided that for purposes of the asset test all plr-151652-09 other terms shall have the same meaning as when used in the act the act expanded the definition of ric qualifying_income in a number of ways by adding a cross-reference to the definition of securities in the act by adding gains from the sale_or_other_disposition of foreign_currencies and by adding an other income provision as so amended sec_851 defines qualifying_income in relevant part as- dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in the act or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to the ric's business of investing in such stock securities or currencies sec_2 of the act defines the term security as- any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing the swaps entered into by funds are not stock debt instruments or currency or options futures or forward contracts with respect to stock debt instruments or currency a swap is not specifically enumerated as a security in sec_2 of the act and there is no conclusive authority that interprets this definitional provision to include a swap revrul_2006_1 2006_1_cb_261 as clarified by revrul_2006_31 2006_1_cb_1133 nevertheless under sec_851 funds’ income from the swaps may be other income including but not limited to gains from options futures or forward contracts derived with respect to funds' business of investing in such stock securities or currencies hereinafter other income if the swaps are securities for purposes of sec_851 id the securities_and_exchange_commission sec generally interprets the securities laws under the act broadly so as to effectuate congress’ purpose of plr-151652-09 protecting investors by bringing many types of financial instruments under the sec’s review and regulation in contrast in determining whether a financial_instrument is a security for purposes of sec_851 the service applies principles of tax law including those of subchapter_m of the code and accompanying legislative_history to analyze a financial_instrument that is not specifically enumerated as a security under the act in the case of a derivative instrument this analysis takes into account several factors including but not limited to the following the nature of the derivative’s underlying referent the tax principles and the congressional intent underlying the enactment and amendment of subchapter_m of the code including the effects of the amendments to sec_851 which added the other income provision and the cross-reference to the definition of securities in the act and the extent to which a ric generates income and gain from the derivative that is passive in nature and akin to the passive_income that the ric generates from securities enumerated as such under the act underlying referent revrul_2006_1 addresses a derivative instrument whose value is based on the performance of a commodities index neither the derivative under discussion in that ruling nor its underlying commodities index is a specifically enumerated security within the definition of a security under the act the revenue_ruling explains however that it is nevertheless appropriate to examine whether the commodities derivative is a security for purposes of sec_851 by considering the effect of the amendment to that section and its accompanying legislative_history the revenue_ruling concludes that a construction of the term securities that excludes derivative contracts providing for a total return exposure to a commodity index is consistent with congress' intent in amending sec_851 in accordingly because the underlying property is a commodity or commodity index the derivatives that r enters into are not securities for purposes of sec_851 in this case as in revrul_2006_1 neither the swaps nor their underlying referents are specifically enumerated in the act definition of a security congress has consistently excluded commodities from the definition of a security and as a result revrul_2006_1 appropriately concludes that a derivative contract on a commodities index does not produce qualifying_income the underlying referents for the swaps at issue in this ruling are interest rates and the cpi although the cpi includes the value of certain baskets of commodities in measuring the average change in prices over time of goods and services of households the annual percentage change_of the cpi is predominantly_used as a measure of inflation thus unlike the derivative discussed in plr-151652-09 revrul_2006_1 an investment in a derivative referencing the cpi is not predominantly an indirect investment in commodities congressional intent in concluding that the commodities derivative in question was not a security for purposes of sec_851 revrul_2006_1 explains that congress did not intend the cross-reference to the act to incorporate into sec_851 an expansive construction of the term securities id pincite congress’ addition of the other income clause to sec_851 served a specific purpose which was to expand the statutory description of qualifying_income to include the types of income that the service in specific cases had already treated administratively as qualifying_income income upon which the service had specifically ruled favorably before the amendments included income from certain derivative contracts on stocks and securities as the term security is generally understood in the u s tax law such as futures and options on stock indices which create an economic exposure to stock_or_securities even though the derivative’s underlying referent may be a collection of stocks and securities rather than a specific stock or security also within this category was the receipt of recovery income such as recovery_of excess management fees recovery_of damages and recovery_of state taxes cong rec remarks of senator armstrong inserting letter of j roger mentz acting assistant secretary_of_the_treasury tax policy dated date to rep flippo in the recovery cases the ric receives reimbursements of income directly or indirectly generated from investments in stock securities or currencies id prior to the enactment of the other income clause the service held that exchange traded futures contracts on united_states government securities futures contracts on financial instruments futures on domestic and eurodollar certificates of deposit cds and other interest rate contracts are sec_851 securities their pricing and economics make the swaps at issue akin to the instruments that the service has previously determined to be sec_851 securities passive nature of income congress has explained that the favorable ric tax provisions are intended for passive investment entities not engaged in active business and that a ric’s investments should be limited to income from stocks and securities as opposed to other_property mr mentz’s letter cited above explained the fundamental policy served by the qualifying_income requirement first income qualifying under sec_851 should be limited to income from property_held_for_investment as opposed to property_held_for_sale to customers in the ordinary course of business second income plr-151652-09 qualifying under sec_851 should be limited to income from stocks and securities as opposed to other_property for example under the second limit we would generally not treat as qualifying_income gains from trading in commodities even if the purpose of that trading is to hedge a related stock investment id pincite the trading of portfolio securities is treated for federal_income_tax purposes as less active than other comparable business activities and produces qualifying_income id pincite funds generate income and gain from investments in interest rate swaps cms swaps and cpi swaps that is equally passive in nature to that generated from investments in other sec_851 securities like an investment in treasury inflation protected securities tips the principal of which increases with inflation and decreases with deflation as measured by the cpi funds utilize a cpi swap to capture inflation accrual and not as a surrogate for investment in active trading in commodities or other goods and services a plain vanilla interest_rate_swap in which one party pays a fixed rate and the counterparty makes payments based on libor is priced with reference to the price of eurodollar futures cds although an interest rate futures_contract on eurodollar cds and a plain vanilla interest_rate_swap are distinct financial instruments funds generate income from both investments that is equally passive in nature conclusion we rule that the swaps described in this letter are securities for purposes of sec_851 and accordingly that income generated by funds’ investments in the swaps is other income that is qualifying_income under sec_851 except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations in particular no opinion is expressed concerning whether the funds otherwise qualify as rics under subchapter_m part i of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-151652-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker susan thompson baker senior technician reviewer branch office of the associate chief_counsel financial institutions products
